Citation Nr: 9900279	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-31 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to additional improved death pension benefits 
based on unreimbursed medical expenses paid in 1994.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  He died in December 1988.  The appellant has been 
recognized as his surviving spouse and eligible for death 
pension benefits.  

This is an appeal from a March 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Cleveland, Ohio, which determined that unreimbursed medical 
expenses paid by the appellant in 1994 could not be deducted 
from her countable income in order to increase her improved 
death pension since the medical expenses had not been timely 
submitted.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in substance, that she should be 
entitled to additional improved death pension benefits based 
on unreimbursed medical expenses paid in 1994 since the 
medical expenses in question were reported initially on 
October 12, 1994, and again in full on December 28, 1995.  
She did not receive an adjustment in her award based on those 
reports.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that unreimbursed medical expenses of $377 paid 
from September 1993 to August 1994 were timely reported and 
may be used to reduce the appellant's countable income for 
that annualized period.  It is the further decision of the 
Board that unreimbursed medical expenses of $484 paid from 
January to December 1994 were not timely reported and may not 
be used to further reduce the appellant's countable income 
for 1994. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The appellant has been in receipt of improved death 
pension benefits for a number of years.  Her awards have 
recently been based on her Social Security benefits less the 
applicable portion of her reported unreimbursed medical 
expenses.

3.  On an eligibility verification report dated in October 
1993 the appellant indicated that she was in receipt of 
monthly Social Security benefits of $271.  She reported $672 
in unreimbursed medical expenses for the annualized period 
from September 1992 to August 1993.  

4.  In November 1993 the appellant's award of improved death 
pension was adjusted to pay her pension from September 1992 
through August 1993 based on her Social Security income less 
the applicable portion of the reported medical expenses.  
Effective in September 1993 her award was based on her Social 
Security income with no unreimbursed medical expenses.

5.  On her October 1994 eligibility verification report the 
appellant indicated that she was in receipt of monthly Social 
Security benefits of $278.  She reported medical expenses of 
$377.20 for the preceding 12 months.

6.  In February 1995 the appellant was awarded pension 
effective in September 1994 based on her reported Social 
Security benefits with no deduction for unreimbursed medical 
expenses.  Her award for the period from September 1993 
through August 1994 was not adjusted to reflect the reported 
medical expenses.  

7.  On January 9, 1996, a report of unreimbursed medical 
expenses of $484 paid from January to December 1994 was 
received by the RO.  The report was dated December 28, 1995.  
She was informed that this expense report could not be 
considered because it had not been timely received.


CONCLUSIONS OF LAW

1.  The unreimbursed medical expenses of $377.20 reported by 
the appellant in October 1994 were timely submitted and may 
be used to reduce the appellants countable income for the 
annualized period from September 1993 through August 1994.  
38 U.S.C.A. §§ 1541, 5110 (West 1991); 38 C.F.R. §§ 3.23, 
3.272, 3.660 (1998).

2.  The report of unreimbursed medical expenses of $484 paid 
from January to December 1994 received in January 1996 was 
not timely filed and may not be used to further reduce the 
appellant's 1994 countable income. 38 U.S.C.A. §§ 1541, 5110; 
38 C.F.R. §§ 3.23, 3.272, 3.660.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

Under applicable criteria, the VA shall pay to the surviving 
spouse of each veteran of a period of war who met the service 
requirements or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability, pension at a prescribed rate.  
38 U.S.C.A. § 1541.  The rate at which pension is paid is 
reduced by the amount of the surviving spouse's countable 
annual income.  Id.  Effective December 1993 the countable 
annual income for a surviving spouse was $5,239.  Effective 
December 1994 it was $5,386.  

Exclusions from countable income may include unreimbursed 
medical expenses to the extent that they are in excess of 
5 percent of the applicable maximum annual pension rate.  
38 C.F.R. § 3.272(g).  

Where an award of pension has been deferred or pension has 
been awarded at a rate based on anticipated income for a year 
and the claimant later establishes that income for that year 
was at a rate warranting entitlement or increased 
entitlement, the effective date of such entitlement or 
increase shall be fixed in accordance with the facts found if 
satisfactory evidence is received before the expiration of 
the next calendar year.  38 U.S.C.A. § 5110(h).

Where payments were made at a lower rate because of 
anticipated income, pension may be awarded or increased in 
accordance with the facts found but not earlier than the 
beginning of the appropriate 12-month annualization period if 
satisfactory evidence is received within the same or the next 
calendar year.  38 C.F.R. § 3.660(b)(1).  Where the 
claimant's actual income did not permit payment, or payment 
was made at a lower rate, for a given 12-month annualization 
period, pension may be awarded or increased, effective the 
beginning of the next 12-month annualization period, if 
satisfactory evidence is received within that period.  
38 C.F.R. § 3.660(b)(2).  

In this case, the record reflects that on an eligibility 
verification report submitted in October 1994, the appellant 
indicated that she was in receipt of monthly Social Security 
benefits of $278.  On a separate medical expense form she 
reported $77.20 in mileage and monthly unreimbursed medical 
expenses of $25 for hospital fees and medication for a total 
of $377.20.  She did not fill in the spot on the eligibility 
verification report designated for reporting her total 
unreimbursed medical expenses for the annualization period 
(September 1, 1993 through August 31, 1994).   

The award action of February 1995 which considered this 
information contains an handwritten entry which indicates 
that her unreimbursed medical expenses for the period were 
less that 5 percent of the maximum annual pension rate.  
However, this conclusion appears to be incorrect.  In 
addition to reporting a medical mileage of $77.20, the 
appellant reported monthly hospital and medication expenses 
of $25.  She did not report a total figure for her annual 
medical expenses and it would appear that the RO did not note 
that the expenses reported were monthly (and thus had to be 
multiplied by 12 for consideration on the award).  While the 
appellants reports were slightly incomplete, and a bit 
ambiguous, if the information is considered with the benefit 
of the doubt in mind, it is reasonable to conclude that her 
medical expenses were $377.20.  Five percent of $5,239 is 
approximately $262.  Thus, it appears that her medical 
expenses were in excess of the minimum.  The difference 
between the two figures should have been applied to reduce 
her countable income for the period from September 1993 to 
August 1994 since the report of those unreimbursed medical 
expenses was timely submitted.  

The record further reflects that on January 9, 1996, a report 
of unreimbursed medical expenses of $484 paid from January to 
December 1994 was received from the appellant.  

As of January 1995, the VA changed the annualization period 
for the reporting of medical expenses to coincide with the 
calendar year.  This was done because most medical providers 
and beneficiaries keep financial records on an annual basis.  
Experience had shown that requiring the reporting of expenses 
on a different basis was difficult and confusing for many 
beneficiaries.  However, under either method, in order for 
her 1994 expenses to be considered her report must have been 
received by the VA no later than December 31,1995 (year of 
entitlement or the next calendar year).  In this case, since 
the expiration date fell on a Sunday and the next day was a 
holiday, the report must have been received by the VA by 
January 2, 1996, to be considered timely filed.  While the 
appellant dated her statement December 28, 1995 and has 
argued that it was mailed that date, so that it should have 
been received by the VA in a timely fashion, the pertinent 
regulation sets the pertinent date as the date of actual 
receipt.  Since the appellant's medical expense report was 
not documented as being received by the VA until January 9, 
1996, it was not timely submitted.  Accordingly, under the 
circumstances, it follows that the unreimbursed medical 
expenses of $484 paid from January to December 1994 were not 
timely submitted and may not be used to reduce the 
appellant's countable income for purposes of increasing her 
award of improved death pension benefits.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.23, 3.72, 3.660.  

The Board has carefully reviewed the entire record in this 
case; however, except as to the limited extent discussed 
above, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

The reported unreimbursed medical expenses of $377 paid 
during the annualized period from September 1993 to August 
1994 were timely submitted and may be used to reduce her 
countable income for the purpose of increasing her award of 
improved death pension for that annualized period.  The 
appeal is granted to this extent.

The unreimbursed medical expenses of $484 later reported as 
paid by the appellant during 1994 were not timely submitted 
and may not be used to reduce her countable income for 
purposes of increasing her improved death pension for 1994.  
To this extent the appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
